Citation Nr: 0307365	
Decision Date: 04/16/03    Archive Date: 04/24/03

DOCKET NO.  02-10 131	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUE

Entitlement to service connection for peripheral neuropathy, 
claimed as due to exposure to chemical herbicides during 
service in Southeast Asia.

(The issues of entitlement to service connection for a low 
back disability, a bilateral hip disability, a right knee 
disability and bilateral pes planus will be the subjects of a 
later decision.)


REPRESENTATION

Appellant represented by:	Antonio E. Bendezu, Attorney


ATTORNEY FOR THE BOARD

Bernard T. DoMinh


INTRODUCTION

The veteran served on active duty from May 1965 to May 1967.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an August 2000 rating decision by the Lincoln, 
Nebraska, Regional Office (RO) of the Department of Veterans 
Affairs (VA) which, inter alia, denied the veteran's claims 
of entitlement to service connection for peripheral 
neuropathy (claimed as due to exposure to chemical herbicides 
during service in Southeast Asia), a low back disability, a 
bilateral hip disability, a right knee disability and 
bilateral pes planus.

This appeal only addresses the issue of service connection 
for peripheral neuropathy.  Further development will be 
conducted on the issues of entitlement to service connection 
for a low back disability, a bilateral hip disability, a 
right knee disability and bilateral pes planus pursuant to 
authority granted by 67 Fed. Reg. 3,099, 3,104 (Jan. 23, 
2002) (codified at 38 C.F.R. § 19.9(a)(2) (2002)).  When it 
is completed, the Board will provide notice of the 
development as required by Rule of Practice 903.  See 38 
C.F.R. § 20.903 (2002).  After giving the notice to the 
appellant and reviewing any response to the notice, the Board 
will prepare a separate decision addressing these issues.


FINDINGS OF FACT

1.  The veteran was exposed to chemical herbicides during his 
tour of duty in Southeast Asia while he was stationed in the 
provinces of Qui Nhon and An Khe in the Republic of Vietnam.

2.  Competent medical evidence and opinion associated with 
this claim links or relates the veteran's current chronic 
peripheral neuropathy to chemical herbicide exposure while 
serving in the Republic of Vietnam during the Vietnam War.


CONCLUSION OF LAW

The veteran incurred chronic peripheral neuropathy as a 
result of his military service.  38 U.S.C.A. §§ 1110, 5102, 
5103, 5103A, and 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 
3.303, 3.304, 3.385 (2002); Combee v. Brown, 34 F.3d 1039 
(Fed. Cir. 1994).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Preliminary Matters

VA has a duty to notify and assist the veteran with his claim 
under the Veterans Claims Assistance Act of 2000 (VCAA), Pub. 
L. No. 106-475, 114 Stat. 2096 (2000).  VA has a duty to 
notify the veteran and his representative of any information 
and evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102 and 5103 (West 2002); 38 C.F.R. 
§ 3.159(b) (2002).  VA also has a duty to assist the veteran 
in obtaining evidence necessary to substantiate the claim.  
38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2002).  
Because the claim is being granted in full, the notification 
and duty to assist provisions of the Veterans Claims 
Assistance Act of 2000 have been fully satisfied.

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 38 
U.S.C.A. § 7104(a) (West 2002).  The standard of review for 
cases before the Board is as follows: when there is an 
approximate balance of evidence regarding the merits of an 
issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107 (West 2002); 38 
C.F.R. §§ 3.102, 4.3 (2002).  In Gilbert v. Derwinski, 1 Vet. 
App. 49, 53 (1990), the United States Court of Appeals for 
Veterans Claims (Court) stated that "a (claimant) need only 
demonstrate that there is an 'approximate balance of positive 
and negative evidence' in order to prevail."  To deny a 
claim on its merits, the preponderance of the evidence must 
be against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 
(1996), citing Gilbert v. Derwinski, 1 Vet. App. At 54.

Factual Background

The veteran's service records show that he served in the 
Republic of Vietnam in the 84th Engineering Battalion 
(Construction) from October 1965 to October 1966 during the 
Vietnam Era.  His service medical records show normal 
neurological findings on pre-induction examination in May 
1965 and no reported history of neuropathic symptoms.  His 
medical records during service do not show treatment for any 
complaints or diagnoses of neurological problems.  On 
separation examination in March 1967 he was neurologically 
normal and denied having any neuropathic symptoms in the 
medical history questionnaire that accompanied his separation 
physical.

The report of a January 1996 VA examination shows that the 
veteran complained of a loss of sensation in his feet which 
reportedly began in the late 1960's and gradually worsened 
over time to the point that he now experienced complete 
numbness in his feet.  The diagnosis was peripheral 
neuropathy of unknown etiology.

The report of a private medical examination conducted in 
March 1997 shows that the veteran presented with complaints 
of loss of sensation in both feet.  Following examination he 
was diagnosed with peripheral neuropathy of undetermined 
origin.

In a medical opinion dated September 1999, the veteran's 
private physician, John F. Mazour, M.D., of Boone County 
Medical Clinic, presented the following statement:  "In my 
professional opinion, (the veteran's) peripheral neuropathy 
is caused by exposure to chemical defoliant . . . used in 
Vietnam."


The report of a July 2000 neurological examination that was 
conducted by a private physician, Dr. S., on behalf of VA, 
shows that the veteran was subjected to a series of 
electromyography (EMG) studies which produced findings that 
led to a diagnosis of sensory motor axonal polyneuropathy.

In a lay statement dated August 2000, the veteran's spouse 
reported that Dr. S. stated to her after his July 2000 
neurological evaluation that the veteran's peripheral 
neuropathy displayed "textbook symptoms of arsenic 
poisoning" which were "more likely from Agent Blue used in 
Viet Nam."  Agent Blue was described as "a defoliant with 
arsenic in it."  In a concurring August 2000 statement 
presented in support of his claim, the veteran reported that 
Dr. S. had informed him after his August 2000 examination 
that in Vietnam the American military also used Agent Blue, a 
chemical defoliant which had arsenic as one of its active 
ingredients, and that he displayed the textbook symptoms of 
arsenic poisoning including peripheral neuropathy.

Records associated with the claims file show that Agent Blue 
was the code name given for the chemical defoliant used in 
Vietnam to kill rice crops, grass and bamboo and that it 
consisted of a compound called cacodylic acid which contained 
arsenic.

In June 2000 the veteran underwent a private neurological 
examination at Albion Clinic on referral from Dr. Mazour.  
The physician who conducted the examination noted that the 
veteran complained of peripheral neuropathy affecting both of 
his lower extremities.  Following clinical evaluation of the 
veteran, the examiner acknowledged in his examination report 
that the veteran may have had exposure to some type of 
chemical in the past and his diagnostic impression was that 
the veteran had severe peripheral neuropathy that was 
secondary to chemical exposure.

VA and private medical records dated 1994 - 2003 show that 
the veteran received ongoing treatment for his peripheral 
neuropathy of his lower extremities during this period.  
Complaints of bilateral foot numbness were noted on 
outpatient treatment in January 1994, during which the 
veteran reported having chronic foot numbness for several 
years previously.  Peripheral neuropathy was first diagnosed 
in 1995.  This diagnosis was not attributed to diabetes 
mellitus.  In early 2000, the veteran sustained a cut on the 
sole of his right foot after accidentally stepping on a razor 
blade in the shower.  The wound did not completely heal due 
to complications from the peripheral neuropathy and became an 
non-healing ulcer.

The report of an August 2002 VA examination shows that the 
veteran's peripheral neuropathy was manifested by a gross 
lack of sharp or dull sensation in both feet to a point above 
the ankles.  The veteran reported that his peripheral 
neuropathy symptoms began very faintly and that they first 
became noticeable to him in 1971.  Ever since then his 
symptoms have grown progressively worse.  After his 
evaluation of the veteran the examiner diagnosed him with 
peripheral neuropathy, slow and insidiously progressive, with 
initial symptoms in the 1971 and onset likely to have 
occurred prior to that date, with a chronic and non-healing 
plantar ulceration of the right foot.  In his commentary, the 
examining physician presented the following opinion:

"Due to slow and insidiously progressive nature 
of this neuropathy that this veteran experiences, 
an early or timely diagnoses was impossible due 
to the reality that he, most likely, had 
subclinical symptoms that he had not yet become 
aware of.  This peripheral neuropathy is at least 
as likely as not residual of arsenic poisoning."    

In a November 2002 statement the veteran reported that during 
his tour of duty in the Republic of Vietnam, which lasted 
from October 1965 to October 1966, he was stationed in the 
provinces of Qui Nhon and An Khe with the 84th Engineering 
Battalion (Construction).  Official records of defoliant 
spraying operations conducted by the United States Air Force 
(USAF) over the Republic of Vietnam show that from August 
1965 to the cessation of spraying operations, 4,125 gallons 
of Agent Blue were sprayed over Qui Nhon province and 5,610 
gallons of Agent Blue were sprayed over An Khe province (in 
addition to thousands of gallons of other chemical defoliant 
agents over the same areas).  On a statement completed in 
conjunction with an Agent Orange protocol examination in 
1996, the veteran stated that he was not directly sprayed 
with chemical agents, but he had served in areas that had 
recently been sprayed.

Analysis

Service connection involves many factors, but basically means 
that the facts, shown by the evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service, or if pre-existing such 
service, was aggravated therein.  This may be accomplished by 
affirmatively showing inception or aggravation during service 
or through the application of statutory presumptions.  
38 C.F.R. § 3.303(a) (2002).

With chronic disability or disease shown as such in service 
(or within the presumptive period under 38 C.F.R. § 3.307 
(2002)) so as to permit a finding of service connection, 
subsequent manifestations of the same chronic disease at any 
later date, however remote, are service connected, unless 
clearly attributable to intercurrent causes.  For the showing 
of chronic disease in service there is required a combination 
of manifestations sufficient to identify the disease entity, 
and sufficient observation to establish chronicity at the 
time, as distinguished from merely isolated findings or a 
diagnosis including the word "chronic."  When the disease 
identity is established, there is no requirement of 
evidentiary showing of continuity.  Continuity of 
symptomatology is required only where the condition noted 
during service (or in the presumptive period) is not, in 
fact, shown to be chronic, or where the diagnosis of 
chronicity may be legitimately questioned.  When the fact of 
chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support 
the claim.  38 C.F.R. § 3.303(b) (2002).  Service connection 
may be granted for any disease diagnosed after discharge from 
active duty when all the evidence, including that pertinent 
to service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d) (2002).


A disease associated with exposure to certain herbicide 
agents listed in § 3.309(e) will be considered to have been 
incurred in service under the circumstances outlined in this 
section even though there is no evidence of such disease 
during the period of service.  38 U.S.C.A. § 1116(a),(b) 
(West 2002); 38 C.F.R. § 3.307(a) (2002).  For the purposes 
of this section, the term "herbicide agent" means a chemical 
in an herbicide used in support of the United States and 
allied military operations in the Republic of Vietnam during 
the period beginning on January 9, 1962, and ending on May 7, 
1975, specifically: 2,4-D; 2,4,5-T and its contaminant TCDD; 
cacodylic acid; and picloram.  38 U.S.C.A. § 1116(a)(4) (West 
2002); 38 C.F.R. § 3.307(a)(6)(i) (2002).

The diseases listed at Sec. 3.309(e) shall have become 
manifest to a degree of 10 percent or more at any time after 
service, except that chloracne or other acneform disease 
consistent with chloracne, porphyria cutanea tarda, and acute 
and subacute peripheral neuropathy shall have become manifest 
to a degree of 10 percent or more within a year, and 
respiratory cancers within 30 years, after the last date on 
which the veteran was exposed to an herbicide agent during 
active military, naval, or air service.  38 U.S.C.A. § 
1116(a)(3) (West 2002); 38 C.F.R. § 3.307(a)(6)(ii) (2002).  
A veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the period beginning 
on January 9, 1962, and ending on May 7, 1975 and has a 
disease listed at § 3.309(e) shall be presumed to have been 
exposed during such service to an herbicide agent, unless 
there is affirmative evidence to establish that the veteran 
was not exposed to any such agent during that service.  The 
last date on which such a veteran shall be presumed to have 
been exposed to an herbicide agent shall be the last date on 
which he or she served in the Republic of Vietnam during the 
period beginning on January 9, 1962, and ending on May 7, 
1975.  "Service in the Republic of Vietnam" includes service 
in the waters offshore and service in other locations if the 
conditions of service involved duty or visitation in the 
Republic of Vietnam.  38 U.S.C.A. §§ 501(a), 1116(a)(3) (West 
2002); 38 C.F.R. § 3.307(a)(6)(iii) (2002).


If a veteran was exposed to an herbicide agent during active 
military, naval, or air service, the following diseases shall 
be service-connected if the requirements of Sec. 3.307(a)(6) 
are met even though there is no record of such disease during 
service, provided further that the rebuttable presumption 
provisions of § 3.307(d) are also satisfied: Chloracne or 
other acneform disease consistent with chloracne; Hodgkin's 
disease; Type 2 diabetes (also known as Type II diabetes 
mellitus or adult onset diabetes); Multiple myeloma; Non-
Hodgkin's lymphoma; Acute and subacute peripheral neuropathy; 
Porphyria cutanea tarda; Prostate cancer; Respiratory cancers 
(cancer of the lung, bronchus, larynx, or trachea); Soft-
tissue sarcoma (other than osteosarcoma, chondrosarcoma, 
Kaposi's sarcoma, or mesothelioma).

We note that the law and regulations establishing presumptive 
entitlement to service connection apply only to acute and 
subacute peripheral neuropathy.  The term acute and subacute 
peripheral neuropathy means a transient peripheral neuropathy 
that appears within weeks or months of exposure to an 
herbicide agent and resolves within two years of the date of 
onset.  38 U.S.C.A §§ 501(a), 1116 (West 2002); 38 C.F.R. § 
3.309(e) (2002).  Our review of the medical evidence of 
record does not establish or suggest that the claimant has 
ever had a transient peripheral neuropathy that appeared 
within weeks or months of exposure to an herbicide agent and 
resolved within two years of the date of onset.  Based upon 
the foregoing, the Board finds that service connection on a 
presumptive basis for peripheral neuropathy is not warranted.  

The VA has determined that a presumption of service 
connection based on exposure to herbicides used in the 
Republic of Vietnam during the Vietnam era is not appropriate 
for any condition for which the Secretary has not determined 
that a presumption of service connection is warranted.  
Chronic peripheral neuropathy is not among these conditions.  
In fact, the Secretary recently evaluated this issue and 
found that the credible medical evidence against an 
association between herbicide exposure and chronic peripheral 
neuropathy outweighs the evidence for such an association.  
See 67 Fed. Reg. 42600, 42605 (June 24, 2002).



As the medical evidence does not show that the veteran 
currently has a diagnosis of a presumptive disease as 
recognized in the regulations, the presumption of exposure is 
also not applicable, and the veteran must provide evidence of 
actual exposure to chemical agents during service in order to 
satisfy the second element (incurrence in service).  McCartt 
v. West, 12 Vet. App. 164, 168 (1999) (both service in the 
Republic of Vietnam during the designated time period and the 
establishment of one of the listed diseases is required in 
order to establish entitlement to the in-service presumption 
of exposure to an herbicide agent).

In the present case, the veteran has presented credible 
statements that he served in Qui Nhon and An Khe provinces 
during his tour of duty with the 84th Engineering Battalion 
(Construction) in the Republic of Vietnam.  The official 
records of the USAF's herbicide spraying program during the 
Vietnam Era show that beginning in August 1965 to the end of 
the program, several thousand gallons of Agent Blue chemical 
defoliant were deployed in the areas in which the veteran's 
unit was operating.  There is no evidence of post-service 
exposure to chemical agents, and there is no reason to doubt 
the veteran's credibility on this matter.  We therefore 
concede that the veteran was exposed to chemical herbicides 
during his service in Vietnam.  

The VA physician who examined the veteran in August 2002 
endorses the veteran's recent assertions that he had a 
history of numbness in the feet since 1971.  We note that the 
pertinent medical evidence indicates that the physicians who 
have diagnosed the veteran with peripheral neuropathy either 
cannot attribute this syndrome to any known etiology or are 
inclined to attribute it to arsenic poisoning or to his 
exposure to chemical herbicides during his period of military 
service in Vietnam.  We find Dr. Mazour's opinion of 
September 1999, in which he draws a direct link between the 
veteran's peripheral neuropathy with exposure to chemical 
herbicides in Vietnam, to be highly probative evidence 
establishing a nexus between peripheral neuropathy and active 
service.  The physician who examined the veteran at Albion 
Clinic in June 2000 on referral from Dr. Mazour also concedes 
that the veteran's peripheral neuropathy was secondary to 
exposure to chemicals.  The August 2002 VA examination report 
contains an opinion of the VA physician that it was at least 
as likely as not that the veteran's peripheral neuropathy was 
a residual of arsenic poisoning.  Although there is no other 
medical documentation attributing the veteran's peripheral 
neuropathy to arsenic poisoning, the veteran and his spouse 
presented witness statements to the effect that a private 
physician, Dr. S., who conducted a neurological evaluation of 
the veteran on behalf of VA, informed them that the veteran's 
neuropathic symptoms were consistent with arsenic poisoning.  
Therefore, we are inclined to find that their statements are 
corroborated, at least to some degree, by the VA examiner's 
opinion of August 2002 inasmuch as the statements attributed 
to Dr. S. are not inconsistent with this objective opinion.  
In this regard, we note that the veteran has submitted 
credible documentation which demonstrates that arsenic was an 
active component of cacodylic acid, the herbicide code-named 
Agent Blue, which was used in Vietnam and to which he has 
provided proof of exposure to during service.   

Based upon the foregoing, we find that during the pendency of 
this appeal competent evidence has been obtained consisting 
of medical opinions from VA and private neurologists which 
tend to indicate that there is a link between the veteran's 
chronic peripheral neuropathy and chemical herbicide exposure 
while serving in the Republic of Vietnam.  The Federal 
Circuit Court has held that the provisions of the Veteran's 
Dioxin and Radiation Exposure Compensation Standards 
(Radiation Exposure) Act, Pub. L. No. 98-542, § 5, 98 Stat. 
2724, 2727- 29 (1984) do not preclude a veteran from 
establishing service connection with proof of actual direct 
causation.  See Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 
1994).  

When, after careful consideration of all procurable and 
assembled data, a reasonable doubt arises regarding service 
origin, such doubt will be resolved in favor of the claimant.  
By reasonable doubt is meant one that exists because of an 
approximate balance of positive and negative evidence that 
does not satisfactorily prove or disprove the claim.  On the 
one hand, the veteran's service medical records do not 
document symptoms or diagnosis of peripheral neuropathy, and 
this condition was not identified until decades after his 
military service.  On the other hand, there is credible 
evidence that he was exposed to chemical herbicides during 
his service, and medical professionals have rendered opinions 
that this condition is related to that exposure.  There are 
no medical opinions to the contrary.  Accordingly, the 
veteran is entitled to the application of the benefit of the 
doubt, see 38 U.S.C.A. § 5107(b), and the Board finds that it 
is as likely as not that the veteran's chronic peripheral 
neuropathy was the result of his exposure to arsenic 
compounds that were the ingredients of chemical herbicides 
which were used in Vietnam during his period of active duty.  
His appeal for service connection for chronic peripheral 
neuropathy is therefore granted, subject to the applicable 
laws and regulations which govern awards of VA compensation.  
See 38 C.F.R. § 3.400 (2002).


ORDER

Service connection for peripheral neuropathy is granted.

	                        
____________________________________________
	Michelle L. Kane
	Acting Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:
?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

